DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
Remarks
This action is in response to the Amendment filed 12/09/2022.
Claims 1, 2, 4, 6-9, 19, and 21-25 are pending. 
Response to Arguments
Applicant's arguments filed 12/09/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1, 2, 4, 6-9, 19, and 21-25 under 35 U.S.C. 103
Independent claims 1 and 22 have been amended to include “wherein an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the plurality of LEDs of the plurality of interchangeable mouthpieces”. Applicant argues (see Remarks, pages 6-10) that Altshuler fails to disclose this limitation, and further fails to disclose “at least one light source on each of the plurality of interchangeable mouthpieces”. Examiner respectfully disagrees. Altshuler discloses at least one light source on each of the plurality of interchangeable mouthpieces (e.g. Par. [0066]: the radiation source can include LEDs; Figs. 3, 4, 18, 19, 20: multiple embodiments with light source 18 in each of them). Therefore, this rejection is maintained. 
Applicant further argues that von Treuenfels fails to disclose the mouthpiece being “shaped” so as to have “two opposing lobes ... extend towards opposing sides of the mouth and direct light from the plurality of LEDs toward gums and cheeks in opposing directions of the mouth”, because the mouthpiece of von Treuenfels has a flexible part that only mentions a possibility for the mouthpiece to curve to adapt to the surface of the teeth. Examiner respectfully disagrees. The mouthpiece of von Treuenfels has the ability to bend into the claimed half-moon shape in order to adapt to the surface of the teeth (e.g. Fig. 3(a): mouthpiece 3 is half-moon shaped with two opposing lobes, as shown in Applicant’s Fig. 2; Par. [0011]: the mouthpiece consists of a flexible material that conforms to the surface of the teeth and gingiva, which means when in use the mouthpiece is an a nonplanar configuration, “an oral vestibular shield that at least partially consists of a flexible flat material adapting to the surface of the teeth and gingiva which is long enough to extend laterally at least to the premolars”). It is understood that since the mouthpiece consists of a flexible material capable of being bent in the claimed half-moon shape during use, it is also capable of being bent in the half-moon shape when not in use. Therefore, the mouthpiece of von Treuenfels can be considered as having a nonplanar configuration as claimed. Therefore, this rejection is maintained. 
No additional arguments have been provided regarding the dependent claims. The new limitation of the LED circuit is addressed in the current office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, further in view of von Treuenfels (US Patent Application Publication 2013/0263864), and further in view of Alexander et al. (US Patent Application Publication 2009/0148808), hereinafter Alexander.
Regarding claim 1, Black discloses an intra-oral phototherapy device (e.g. Abstract), comprising:
a handle having a first portion for supporting a mouth piece thereon (e.g. Par. [0036]: handle 410 can support mouthpiece 420; Fig. 4) and a second portion configured to be held by a user (e.g. Par. [0037]: the handle is configured to fit into a user’s hands); and
a plurality of interchangeable mouthpieces, wherein each of the plurality of mouthpieces is removably connectable to the first portion of the handle via a quick-release coupling (e.g. Par. [0036]: the element is removably connected to the handle; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown).
However, Black fails to disclose at least one light source on each of the plurality of interchangeable mouthpieces, the at least one light source comprising a plurality of light emitting diodes (LEDs) arranged to direct light to targeted areas inside a mouth, wherein an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the plurality of LEDs of the plurality of interchangeable mouthpieces, wherein a first of the plurality of interchangeable mouthpieces is half-moon shaped with two opposing lobes having a nonplanar configuration so that, when the interchangeable mouthpiece is removably connected to the first portion of the handle, the two opposing lobes extend towards opposing sides of the mouth and direct light from the plurality of LEDs toward gums and cheeks in opposing directions of the mouth.
Altshuler, in a similar field of endeavor, teaches light emitting oral phototherapy applicators. Altshuler discloses at least one light source on each of the plurality of interchangeable mouthpieces, the at least one light source comprising a plurality of light emitting diodes (LEDs) arranged to direct light to targeted areas inside a mouth (e.g. Par. [0066]: the radiation source can include LEDs; Figs. 3, 4, 18, 19, 20: multiple embodiments with light source 18 in each of them); wherein the mouthpiece is bi-lobed and  extends towards opposing sides of the mouth and directs light toward gums and cheeks in opposing directions of the mouth (e.g. Par. [0084]: the mouthpiece emits light towards the cheeks and gums of the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black to include at least one light source on each of the plurality of interchangeable mouthpieces, wherein the mouthpiece extends towards opposing sides of the mouth and directs light toward gums and cheeks as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
However, Black in view of Altshuler fails to disclose wherein an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the plurality of LEDs of the plurality of interchangeable mouthpieces, and wherein a first of the plurality of interchangeable mouthpieces is half-moon shaped with two opposing lobes having a nonplanar configuration [Note: As claimed, Altshuler discloses a mouthpiece with two opposing lobes, as shown in Fig. 3. However, Altshuler does not disclose the mouthpiece being half-moon shaped]. von Treuenfels is directed towards preventing snoring. von Treuenfels discloses the mouthpiece being half-moon shaped with two opposing lobes having a nonplanar configuration (e.g. Fig. 3(a): mouthpiece 3 is half-moon shaped with two opposing lobes, as shown in Applicant’s Fig. 2; Par. [0011]: the mouthpiece consists of a flexible material that conforms to the surface of the teeth and gingiva, which means when in use the mouthpiece is an a nonplanar configuration, “an oral vestibular shield that at least partially consists of a flexible flat material adapting to the surface of the teeth and gingiva which is long enough to extend laterally at least to the premolars”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler to include the mouthpiece being half-moon shaped as taught by von Treuenfels in order to provide the predictable results of covering the targeted areas in the mouth.
However, Black in view of Altshuler and von Treuenfels fail to disclose wherein an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the plurality of LEDs of the plurality of interchangeable mouthpieces. 
Alexander, in a similar field of endeavor, discloses a dental device with a light source. Alexander discloses an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the LED (e.g. Par. [0025]: a control circuit in the handle is coupled with the light source to control it, “A control circuit 245 and a battery compartment 246 are provided within the handle 201. The control circuit 245 is coupled with the light source 210”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler and von Treuenfels to include the LED control circuit in the housing of the device as taught by Alexander in order to provide the predictable results of easily controlling the device through the handle. 
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 2, Black further discloses wherein a second of the plurality of mouthpieces is at least one of oval shaped and tongue shaped (e.g. Figures 8 and 10 show the mouthpiece as tongue shaped). However, Black fails to disclose the mouthpiece configured to emit light from the at least one light source toward the upper palate and roof of the mouth.
Altshuler, in a similar field of endeavor, teaches light emitting oral phototherapy applicators. Altshuler discloses the mouthpiece emitting light towards the upper palate and roof of the mouth (e.g. Par. [0067]; Fig. 3: light is emitted from radiation sources 18 to the upper palate and roof of the mouth). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler, von Treuenfels, and Alexander to include the mouthpiece emitting light towards the upper palate and roof of the mouth as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 7, Black further discloses wherein the light has a wavelength between 300nm and 1000nm (e.g. Par. [0031] - [0032]: using green, blue, and red light which have wavelengths between 450 nm – 700nm).
Claim 7 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 8, Black further discloses wherein the light has a wavelength between 600nm and 860nm (e.g. Par. [0032]: using red light for treatment, which has wavelength between 650nm -700 nm which falls between the claimed 600nm – 860nm range; Fig. 3: red light 332).
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 9, Black further discloses a system comprising: the intra-oral phototherapy device of claim 1 (e.g. Abstract; Par. [0036]: lines 8-11); and a recharging station to recharge the intra-oral phototherapy device and store at least one of the plurality of interchangeable mouthpieces (e.g. [0045], lines 1-3; Fig. 14: cradle 1410 used for storage and charging).
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 19, Black further discloses a method of treating or preventing one or more intra-oral conditions or disorders using the intra-oral phototherapy device of claim 1 (e.g. Par. [0007]: lines 3-12). 
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 21, Black fails to disclose wherein the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw. von Treuenfels is directed towards preventing snoring. von Treuenfels discloses the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw (e.g. Fig. 3(a): mouthpiece 3 is half-moon shaped with two opposing lobes; Par. [0011]: the mouthpiece is made of flexible material in order to conform to the user’s mouth). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Black in view of Altshuler, von Treuenfels, and Alexander to include the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw as taught by von Treuenfels in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander, as indicated above. Regarding claim 23, Black further discloses wherein the first and second portions of the handle are angled to one another (e.g. Par. [0038]: the element 620 can be angled with respect to the handle 610; Fig. 6: element 620 angled with respect to the handle 610).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, further in view of von Treuenfels (US Patent Application Publication 2013/0263864), and further in view of Alexander et al. (US Patent Application Publication 2009/0148808), hereinafter Alexander, as applied to claim 1 above, and further in view of Cwik (US Patent Application Publication 2006/0110701).
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander as indicated above. Regarding claim 4, Black fails to disclose wherein the at least one mouthpiece is removably connectable to the handle via a bayonet coupling.
Cwik is directed towards a dental kit. Cwik teaches it is known to use a bayonet coupling to connect the tools to the handle (e.g. Par. [0021]; Claim 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler, von Treuenfels, and Alexander to include a bayonet coupling as taught by Cwik in order to provide the predictable results of connecting the handle with the mouthpieces. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, further in view of von Treuenfels (US Patent Application Publication 2013/0263864), and further in view of Alexander et al. (US Patent Application Publication 2009/0148808), hereinafter Alexander, as applied to claim 1 above, and further in view of Brawn et al. (US Patent Application Publication 2015/0140502), hereinafter Brawn.
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander as indicated above. Regarding claim 6, Black fails to disclose wherein the one or more parameters comprise one or more of wavelength (nm), light output frequency (continuous versus pulsed), power output (mW), power density (W/cm2), energy density (J/cm2), treatment time, total energy delivered (J), and combinations thereof. Brawn, in a similar field of endeavor, is directed towards an intra-oral light therapy device. Brawn discloses wherein the one or more parameters controllable by the LED circuit comprise one or more of wavelength (nm), light output frequency (continuous versus pulsed), power output (mW), power density (W/cm2), energy density (J/cm2), treatment time, total energy delivered (J), and combinations thereof (e.g. Par. [0134]: the controller can control multiple parameters of the plurality of emitters, “the controller can collectively and/or individually control the on/off state, the intensity, the frequency, the pulse, the duty factor, and/or any other suitable parameter of the one or more emitters 32”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler, von Treuenfels, and Alexander to include the plurality of controllable parameters as taught by Brawn in order to provide the predictable results of controlling and changing parameters of the device. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, and further in view of Alexander et al. (US Patent Application Publication 2009/0148808), hereinafter Alexander. 
Regarding claim 22, Black discloses an intra-oral phototherapy device, comprising:
a handle having a first portion for supporting a mouth piece thereon (e.g. Par. [0036]: handle 410 can support mouthpiece 420; Fig. 4) and a second portion configured to be held by a user (e.g. Par. [0037]: the handle is configured to fit into a user’s hands);
a plurality of interchangeable mouthpieces removably connectable to the first portion of the handle via a quick-release coupling (e.g. Par. [0036]: the element is removably connected to the handle; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown); and 
a second of the plurality of interchangeable mouthpieces is configured in a tongue-shape (e.g. e.g. Figures 8 and 10 show the mouthpiece as tongue shaped).
However, Black fails to disclose at least one light source comprising a plurality of LEDs housed within the plurality of interchangeable mouthpieces and adapted to direct light to targeted areas inside a mouth of a user in opposing directions toward gums and cheeks of the mouth, wherein an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the plurality of LEDs housed within the plurality of interchangeable mouthpieces, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes having a nonplanar configuration, wherein, when the first of the plurality of interchangeable mouthpieces is removably connected to the first portion of the handle, the plurality of LEDs disposed around the two opposing lobes emit light simultaneously towards the gums and cheeks from inside the mouth, and emitting light toward gums, cheeks and a roof of the mouth. 
Altshuler, in a similar field of endeavor, teaches light emitting oral phototherapy applicators. Altshuler discloses at least one light source comprising a plurality of LEDs housed within the plurality of interchangeable mouthpieces and adapted to direct light to targeted areas inside a mouth of a user in opposing directions toward gums and cheeks of the mouth, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes with a nonplanar configuration, wherein, when the first of the plurality of interchangeable mouthpieces is removably connected to the first portion of the handle, the plurality of LEDs disposed around the two opposing lobes emit light simultaneously towards the gums and cheeks from inside the mouth (e.g. Par. [0066]: the radiation source can include LEDs; Figs. 3, 4, 18, 19, 20: multiple embodiments with light source 18 in each of them; Par. [0084]: the mouthpiece emits light towards both the cheeks and gums of the user; Fig. 3: mouthpiece with two opposing lobes in a nonplanar configuration shown), and further discloses emitting light toward gums, cheeks and a roof of the mouth (e.g. Par. [0084]: the mouthpiece emits light towards both the cheeks and gums of the user; Par. [0067]; Fig. 3: light is emitted from radiation sources 18 to the upper palate and roof of the mouth). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black to include at least one light source within the interchangeable mouthpieces, adapted to direct light to targeted areas inside a mouth of a user in opposing directions toward gums and cheeks and a roof of the mouth, wherein the mouthpiece is configured to have two opposing lobes as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
However, Black in view of Altshuler fails to disclose wherein an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the plurality of LEDs housed within the plurality of interchangeable mouthpieces. 
Alexander, in a similar field of endeavor, discloses a dental device with a light source. Alexander discloses an LED control circuit is housed in the handle, wherein the LED control circuit is configured to control one or more parameters of the LED (e.g. Par. [0025]: a control circuit in the handle is coupled with the light source to control it, “A control circuit 245 and a battery compartment 246 are provided within the handle 201. The control circuit 245 is coupled with the light source 210”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler to include the LED control circuit in the housing of the device as taught by Alexander in order to provide the predictable results of easily controlling the device through the handle. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, further in view of von Treuenfels (US Patent Application Publication 2013/0263864), and further in view of Alexander et al. (US Patent Application Publication 2009/0148808), hereinafter Alexander, as applied to claim 1 above, and further in view of Montgomery et al. (US Patent Application Publication 2008/0254405 – APPLICANT CITED ON 01/06/2020 IDS), hereinafter Montgomery.
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander as indicated above. Regarding claim 24, Black fails to disclose wherein the plurality of interchangeable mouthpieces are covered by a single-use plastic hygiene shield. 
Montgomery is directed towards a method of improving oral health. Montgomery teaches it is known to cover the intraoral device with a disposable plastic film before use in order to maintain cleanliness (e.g. Par. [0205]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler, von Treuenfels, and Alexander to include covering the mouthpiece with a disposable plastic film before use as taught by Montgomery in order to provide the predictable results of maintaining cleanliness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), further in view of Altshuler et al. (US Patent Application Publication 2004/0193236), hereinafter Altshuler, further in view of von Treuenfels (US Patent Application Publication 2013/0263864), and further in view of Alexander et al. (US Patent Application Publication 2009/0148808), hereinafter Alexander, as applied to claim 1 above, and further in view of Foster (US Patent Application Publication 2012/0260924). 
Claim 1 is obvious over Black, Altshuler, von Treuenfels, and Alexander as indicated above. Regarding claim 25, Black fails to disclose wherein the plurality of mouthpieces are moulded in medical or dental grade plastic.
Foster is directed towards a mouthguard. Foster discloses the mouthpiece being made of medical grade plastic (e.g. Par. [0072]; Claim 11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black in view of Altshuler, von Treuenfels, and Alexander to include the mouthpiece being made of medical grade plastic in order to provide the predictable results of safely using the mouthpiece in the mouth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2015/0342778) is directed to an oral device with a nonplanar configuration (e.g. Fig. 2(a); Fig. 5(a); Fig. 6(c); Fig. 7(c)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792